Citation Nr: 0427699	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

In his February 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he has 
received Social Security Administration (SSA) disability 
benefits based at least in part on his psychiatric disorder.  
The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), emphasizes the need for VA to obtain records from 
other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Under the circumstances presented here, 
the RO should request the veteran's SSA medical records. 

Additionally, the veteran reported that he was hospitalized 
at a VA mental health clinic in Gulfport, Mississippi for 
approximately five to six weeks.  He was unsure of the 
specific dates; however, other treatment records suggest the 
stay was sometime between August 2000 and May 2001.  Records 
of this stay are not associated with the claims folder.  An 
effort should be made to retrieve them.
The veteran also reported treatment at Pine Grove, a private 
hospital in Hattiesburg, Mississippi, around 1998 or 1999.  
The RO should attempt to retrieve medical records from this 
facility as well.

Since it is necessary to remand this claim for the reasons 
stated above, the Board also observes that the veteran has 
had regular treatment at the Biloxi VA Medical Center, 
including its Gulfport Division.  The latest records are 
dated in April 2003.  The RO is requested to ensure that the 
claims folder contains all current treatment records.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
claim for SSA disability benefits.  Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be documented 
in the claims folder.

3.  The RO should attempt to obtain copies of 
all VA medical records not currently 
associated with the claims file, to include 
outpatient clinical records from the Biloxi 
and Gulfport VA Medical Centers and 
associated outpatient care centers, dated 
from April 2003 to the present, and any in-
patient clinical records documenting a 
several week stay between August 2000 and May 
2001.



4.  After obtaining any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of treatment records 
from the Pine Grove hospital facility in 
Hattiesburg, Mississippi, dated from 1998 to 
1999.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 

	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

